93 N.Y.2d 1032 (1999)
STEVEN PRESENT, Appellant,
v.
AVON PRODUCTS, INC., et al., Respondents, et al., Defendants. (And Another Action.)
Court of Appeals of the State of New York.
Submitted July 6, 1999.
Decided September 9, 1999.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the order of the Appellate Division where the appeal to the Appellate Division was from a *1033 judgment of order entered on an appeal from another court (see, NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]).